IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-20818
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

LAZARO ESTRADA-BELTRAN,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-800-2
                      --------------------
                          June 19, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Lazaro Estrada-Beltran (Estrada) appeals the sentence

imposed following his guilty-plea conviction for aiding and

abetting the transporting and moving of illegal aliens within the

United States, in violation of 8 U.S.C. § 1324(a)(1)(A)(ii) and

18 U.S.C. § 2.    Relying on the testimony of his brother and

co-defendant, Fadul Estrada-Beltran, Estrada argues that the

district court erred in increasing his offense level by six

levels pursuant to U.S.S.G. § 2L1.1(b)(2)(B) because his offense

involved only 21 illegal aliens.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-20818
                                -2-

     This court reviews the district court’s application of the

Sentencing Guidelines de novo and its findings of fact for clear

error.   United States v. Claiborne, 132 F.3d 253, 254 (5th Cir.

1998).   “Credibility determinations in sentencing hearings are

peculiarly within the province of the trier-of-fact.”     United

States v. Sotelo, 97 F.3d 782, 799 (5th Cir. 1996)(internal

quotation and citation omitted).

     The district court found Fadul’s testimony not credible

because it was “wholly inconsistent” with the testimony he and

Estrada offered at rearraignment regarding their involvement in

the incident on July 28, 2000.     Estrada, however, does not

discuss any of the testimony offered at rearraignment.     By not

addressing the district court’s specific reasons for rejecting

Fadul’s testimony, Estrada fails to demonstrate that the district

court clearly erred in its credibility determination.     See United

States v. Ocana, 204 F.3d 585, 593 (5th Cir.), cert. denied,

531 U.S. 880 (2000).

     The district court’s factual finding that 38 illegal aliens

were involved was based on the presentence report (PSR).    Estrada

failed to show that the information in the PSR was “materially

untrue, inaccurate or unreliable.”     United States v. Fitzgerald,

89 F.3d 218, 223 (5th Cir. 1996).     Therefore, we conclude that

the district court did not err in increasing Estrada’s offense

level pursuant to U.S.S.G. § 2L1.1(b)(2)(B).

     AFFIRMED.